DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-22, 33 and 46 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USPN 4,453,763 (Richards) (previously provided by Applicant) in view of US Pub 2007/0251745 (Codere).
Regarding claim 21, Richards discloses a vehicle frame comprising a front frame  (at 65) and a mid-frame (at 74); an engine (below hood 22) mounted to the front frame portion; a front suspension coupled to the front frame portion, defined by left and right side suspension assemblies for coupling to left and right front wheels 24 (See Col 3, 
Regarding claim 22, Richards does not disclose a steering actuator forward of the engine.  However, Codere discloses that the steering assembly comprises a steering actuator 29 positioned forward of the engine 32.  (See Fig 8).  It would have been obvious to provide the steering actuator of Codere to the steering of the front wheels in order to facilitate steering of the vehicle.
Regarding claim 33, the combination of Richards and Codere discloses a rear suspension comprises a rear swing arm, extending from the mid frame portion with the 
Regarding claim 46, Richards shows that at least a portion of a seating surface of the side by side seats is positioned vertically lower than an uppermost extent of the front wheels.  (See Figs 1, 2 and 4 in combination).
Claims 21-22, 33 and 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub 2007/0251745 (Codere) in view of USPN 4,453,763 (Richards).
Regarding claim 21, Codere  discloses a three wheeled vehicle having a vehicle frame comprising a front frame portion and a mid-frame portion, (See Fig 8); an engine 32 mounted to the front frame portion, a front suspension coupled to the front frame portion, defined by left and right side suspension assemblies (See Fig 5); front wheels 14, defined by a front left wheel coupled to the left side suspension assembly and a front right wheel coupled to the right side suspension assembly; a steering assembly (at 28, 30) coupled to the front wheels; a single rear wheel 16 coupled to the frame rearward of the mid frame portion, and drivingly coupled the engine.  Codere does not disclose side by side seats.  However, Richards discloses a three wheeled vehicle with an engine mounted to the front frame and two front wheels and a single rear wheel.   Richards also discloses that it is known to provide side by side seats 42 (See Fig 2).  It would have been obvious to one having ordinary skill in the art at the time of the 
Regarding claim 22, Codere discloses that the steering assembly comprises a steering actuator 29 positioned forward of the engine 32.  (See Fig 8).
Regarding claim 33, Codere discloses a rear suspension comprising a rear swing arm extending from the mid frame portion with the single rear wheel coupled to the rear swing arm. (See Figs 2 and 6, and Para [0056]).
Regarding claim 37, Codere discloses that the steering assembly 29 is supported by a front portion of the front frame portion. (See Fig 8).
Claims 27-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub 2007/0251745 (Codere) and Richards in view of US Pub 2004/0035624 (Fecteau).
 Regarding claim 27, the combination of Codere and Richards does not disclose that the front frame portion having two frame sidewalls in a substantially V-configuration.  However, Fecteau shows a vehicle with two frame sidewalls in a truncated V-configuration (at 46 in Fig 4, and note that the bottom portion of 46 or side walls do not come to a point and therefore the V-configuration is truncated).  Because both the combination of Codere and Richards and Fecteau teach small vehicles with front suspensions, it would have been obvious to one skilled in the art to substitute one design configuration for the other to achieve the predictable result of providing a front frame for supporting the suspension.  Further, the truncated V-shape configuration in 
Regarding claim 28, the combination of Codere, Richards and Fecteau shows the frame sidewalls (in Fig 4 of Fecteau) having a flat surface with at least one pair of recesses therein (Note the holes in the V-configuration at 46).
Allowable Subject Matter
Claims 23-26, 29-32, 34-36 and 38-45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
The Applicant states that Codere would require a complete redesign of the vehicle to provide side by side seats.    The Examiner respectfully disagrees.  Richards shows a three wheeled vehicle with side by side seats.  Richards shows that although Codere would need a width change of the vehicle at the seat area and minor changes shown in Richards, such as a steering wheel instead of handlebars and a floor for feet, Codere would not require a complete redesign change to provide a pair of adjacent seats.
Conclusion
In light of the new reference (Richards) cited in the Office Action, this Office Action is non-final.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub 2004/0035624 (Fecteau) discloses that the engine can provide power to drive at least one of the single rear wheel and the pair of front wheels.  . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE P CONDRA whose telephone number is (313)446-4843.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DARLENE P. CONDRA

Art Unit 3616



/DARLENE P CONDRA/Primary Examiner, Art Unit 3616